In reference to the necessity of reading the indictment to the jury, and stating the plea of the defendant thereto to the jury, we deem it unnecessary to express an opinion as to whether this procedure was correct or incorrect, or, in other words, whether the failure to read the indictment to the jury, and have the plea of the appellant stated to the jury, is reversible error or not, because this question will not arise upon another trial. We concur in the opinion of JUDGE HENDERSON in all other respects. We do not wish to be understood as dissenting, but merely express no opinion upon the subject.